Fourth Court of Appeals
                                San Antonio, Texas
                                      March 7, 2019

                                   No. 04-18-00345-CR

                              Comfort Delando ROBERTS,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR11457
                       Honorable Jefferson Moore, Judge Presiding


                                     ORDER
        Appellant’s motion to amend his reply brief is hereby GRANTED. Appellant’s amended
reply brief was filed on March 6, 2019.


                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of March, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court